                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

ROBERT ALLEN DANENBERG,                  )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )                 CV 119-044
                                         )
EDWARD REGIS PHILBIN, Warden;            )
JOY JOHNSON, Dietitian; DONNA            )
YOUNG, Director of Mental Health; JOHN )
DOE, Head of Maintenance; and LARRY      )
REDD, Deputy Warden of Security,         )
                                         )
            Defendants.                  )
                                    _________

                                          ORDER
                                          _________

       On December 18, 2019, Plaintiff filed a motion to voluntarily dismiss his case without

prejudice. (Doc. no. 39.) As no Defendant has filed an answer or a motion for summary

judgment, according to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff may dismiss his case without an

Order from the Court. Therefore, the Court VACATES its prior Report and Recommendation,

(doc no. 35), and DIRECTS the Clerk to DISMISS this civil action without prejudice and

terminate all pending motions and deadlines.

       SO ORDERED this 20th day of December, 2019, at Augusta, Georgia.
